Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of the ambiguity of lines 3-7. Specifically, the clause “a first temperature sensor… arranged so as to interpose” is not grammatically clear whether it refers to an interposition of “the first region” alone, or a more complex interposition of “the first region” and “a third temperature sensor… direction of the second region”.  Examiner derives from the specification and detailed description (paragraph 0006, lines 6-8) that the first interpretation is intended. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the use of “wherein the at least one conductive member is disposed only in the first region” is ambiguous as to whether in the case that there are multiple conductive members, it entails that all of the conductive members are disposed in the first region, or if it entails only that at least one of them must be disposed in the first region. By the broadest reasonable interpretation of the claim, the latter interpretation is selected for examination.
Correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,2,3, 5, 11, 13- 16 is/are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Ito (JP 2012207943 A; “Ito”). 
Regarding Claim 1, Ito discloses a core body thermometer (paragraph 0006, “a thermometer and a body temperature measurement system”; temperature measurement system 1) comprising a flat plate-shaped thermal resistor (heat insulator 130) having a first region (crystal unit 112 “disposed at a position that substantially overlaps” the crystal unit 111) and a second region (the crystal resonator 114 “disposed at a position that substantially overlaps” the crystal resonator 113) having different thermal resistances (paragraph 0085, “the thermal resistance between the crystal resonators 111 and 112 and the thermal resistance between the crystal resonators 113 and 114 can be made different”), with the thermal resistor being a multilayer wiring substrate having a plurality of inner layers (heat insulator 130 in which linear conductors 211A, 211B, 212A, 212B are disposed);
A first temperature sensor (crystal resonator 111) and a second temperature sensor (crystal resonator 112) disposed to interpose the first region from a thickness direction of the first region (crystal unit 112 “disposed at a position that substantially overlaps” the crystal unit 111);
A third temperature sensor (crystal resonator 113) and a fourth temperature sensor (crystal resonator 114) disposed to interpose the second region from a thickness direction of the second region (the crystal resonator 114 “disposed at a position that substantially overlaps” the crystal resonator 113); and
a processing circuit (measurement unit 25) configured to process output signals of the first, second, third and fourth temperature sensors,
wherein the first region and the second region have the different thermal resistances from each other based on having at least one of a varying number or dispersion of at least one conductive member (paragraph 0085, the linear conductors 211A and 212A and the linear conductors 211B and 212B are formed with different diameters; Fig 5). 
Regarding claim 2, Ito teaches the core body thermometer according to claim 1, wherein the processing circuit is mounted on the multilayer wiring substrate (paragraph 0101, lines 1-3; “a small IC [Integrated Circuit] and a display that are connected to the routing electrode by omitting the antenna (loop electrode) on the surface (outside air surface) are provided. This function may be performed by the small IC and the display.”).
Regarding claim 3, Ito teaches the core body thermometer according to Claim 1, wherein the conductive member is a conductive pattern disposed in the multilayer wiring substrate (Fig 5). 
Regarding claim 5, Ito teaches the core body thermometer according to claim 1, wherein the conductive member is at least one interlayer via disposed in the inner layers (high thermal conductor layers 141, 142, 141B, 142B, 141C, 142C, 141D, 142D; Fig 5b).
Regarding claim 11, Ito teaches the core body thermometer according to Claim 1, wherein the at least one conductive member is electrically insulated from the processing circuit loop electrode 121 is formed in a shape corresponding to first and second resonance frequencies for performing communication by magnetic field coupling).
Regarding Claim 13, Ito teaches the core body thermometer according to claim 1, wherein the at least one conductive member is disposed only in the first region and not the second region of the thermal resistor to provide the respective different thermal resistances (linear conductors 211A, 211B). Since 211A and 211B are embodied in Ito as different linear conductors by integral properties such as thermal conductivity and are referred to as a separate part of the invention from 212A/B, they can satisfy the interpretation of Claim 13.  
Regarding Claim 14, Ito discloses a core body thermometer (paragraph 0006, “a thermometer and a body temperature measurement system”; temperature measurement system 1) comprising a flat plate-shaped thermal resistor (heat insulator 130) having a first region (crystal unit 112 “disposed at a position that substantially overlaps” the crystal unit 111) and a second region (the crystal resonator 114 “disposed at a position that substantially overlaps” the crystal resonator 113) having different thermal resistances (paragraph 0085, “the thermal resistance between the crystal resonators 111 and 112 and the thermal resistance between the crystal resonators 113 and 114 can be made different”), with the thermal resistor being a wiring substrate (heat insulator 130 in which linear conductors 211A, 211B, 212A, 212B are disposed);
A first temperature sensor (crystal resonator 111) and a second temperature sensor (crystal resonator 112) disposed to interpose the first region from a thickness direction of the first region (crystal unit 112 “disposed at a position that substantially overlaps” the crystal unit 111);
A third temperature sensor (crystal resonator 113) and a fourth temperature sensor (crystal resonator 114) disposed to interpose the second region from a thickness direction of the second region (the crystal resonator 114 “disposed at a position that substantially overlaps” the crystal resonator 113); and
a processing circuit (measurement unit 25) configured to process output signals of the first, second, third and fourth temperature sensors,
wherein the first region and the second region have different thermal resistances from each other based on having at least one of a varying number or dispersion of at least one conductive member disposed in the respective regions of the thermal resistor (paragraph 0085, the linear conductors 211A and 212A and the linear conductors 211B and 212B are formed with different diameters; Fig 5)
wherein the at least one conductive member is independent of the processing circuit (Fig 3, 5).
Regarding claim 15, Ito teaches the core body thermometer according to claim 14, wherein the processing circuit is mounted on the multilayer wiring substrate (paragraph 101, lines 1-3; “a small IC [Integrated Circuit] and a display that are connected to the routing electrode by omitting the antenna (loop electrode) on the surface (outside air surface) are provided. This function may be performed by the small IC and the display.”) One with ordinary skill in the art would understand the embodiment of an integrated circuit as typically mounted onto the substrate, thus a processor mounted on the multilayer wiring substrate, specifically stated through routing electrode (1221, 1222) anticipates the mounted circuit of claim 2.
Regarding claim 16, Ito teaches the core body thermometer according to Claim 14, wherein the conductive member is a conductive pattern disposed in the multilayer wiring substrate (Fig 5). 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 6-8, 12, 13, 17-20, is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ito (JP 2012207943 A; “Ito”) in view of Kono et al (JP 2012154859 A; “Kono”). 
Regarding claim 4, Ito teaches the core body thermometer according to Claim 1. Ito does not teach the conductive member as at least one through-hole disposed in the multilayer wiring substrate. However, Kono does teach the at least one through-hole (opening holes provided in the center of the heat insulating member 301). One with ordinary skill in the art would recognize through holes as requiring less manipulation of layer thickness and being easy to produce compared to variably thick layers of thermally insulating and conducting materials. Since Kono describes a core body thermometer similar to the thermometer of Ito, the addition of the feature of a conductive through-hole in Ito would be obvious to one having ordinary skill in the art at the time of the effective filing of the invention, and the through-holes can be combined with the core body thermometer of Ito to obtain the predictable result of a thermometer where conductive member is at least one through-hole disposed in the multilayer wiring substrate. This would generate the predicted benefit of a simply manipulated feature to affect thermal conductivity that does not require the integration of complex or expensive materials.
Regarding Claim 6, Ito teaches the core body thermometer according to Claim 1. Ito does not teach a thermally homogenizing layer disposed on a back side of the first region and on a back side of the second region. However, Kono does teach this layer (uniformizing layer 130; paragraph 42, “Further, a uniformizing member 130 made of aluminum having a thermal conductivity of 236 W / mK is disposed on the upper surfaces of the thermal resistor 113 and the thermal resistor 123, and covers the entire upper surface of the thermal resistor 113 and the thermal resistor 123”). It is well known in the art of deep body thermometers to employ a homogenizing/equalizing layer in order to prevent the heat dissipation of the device from affecting the measurements. One with ordinary skill in the art would be able to obtain from the prior art available at the time of the effective filing of the invention the predictable result of combining the layer of Ito to Kono to obtain a core body thermometer employing a homogenizing layer disposed on a back side of the first region and on a back side of the second region. This homogenizing layer would have the expected benefit of more accurate measurement due to mitigated unwanted heat transfer.
Regarding Claim 7, Ito teaches the core body thermometer of claim  6. Ito does not teach that
the thermally homogenizing layer is a solid pattern and is independent of the processing circuit, such that the thermally homogenizing layer is not electrically coupled to the processing circuit. However, Kono does teach the solid patterned layer (uniformizing layer 130) independent of the processing circuit (Fig 3). Since the processing circuit of Ito only requires the inputs of the four crystal resonators, not combining it with a homogenizing layer would be a logical and obvious step for a practicioner wishing to add the well-known feature of a homogenizing layer to Ito. One with ordinary skill in the art would be able to obtain from the prior art available at the time of the effective filing of the invention the predictable result of combining the makeup and disposal of Ito to Kono to obtain a core body thermometer employing a homogenizing layer not electrically coupled to the processing circuit. 
The benefit of performing this combination would be a straightforwardly produced homogenizing layer that improves accuracy with a processing structure that is minimally convoluted in both a structure and measurement sense.
Regarding Claim 8, Ito teaches the core body thermometer of claim 7. Ito does not teach that a thermally homogenizing layer is integrally formed in the first and second regions. However, Kono does teach a thermally homogenizing layer (uniformizing layer 130) that is integrally formed in the first and second regions (Fig 1,3). The integral formation of a well known feature of a homogenizing layer with the core body thermometer of Ito would be obvious to one with ordinary skill in the art at the time of the effective filing date of the invention. The integrally formed homogenizing layer of Kono and the core body thermometer of Ito could be combined to obtain the predictable result of a core body thermometer employing a homogenizing layer integrally formed onto both the first and second region of the thermometer. 
The benefit of this addition would be a structurally sound homogenizing layer that improves accuracy of measurement.
Regarding claim 17, Ito teaches the core body thermometer according to Claim 14. Ito does not teach the conductive member as at least one through-hole disposed in the wiring substrate. However, Kono does teach the at least one through-hole (opening holes provided in the center of the heat insulating member 301). It would be obvious from prior art before the effective filing date to one with ordinary skill in the art to recognize through holes as requiring less manipulation of layer thickness and being easy to produce compared to variably thick layers of thermally insulating and conducting materials. Since Kono describes a core body thermometer similar to the thermometer of Ito, the addition of the feature of a conductive through-hole in Ito would not be an inventive step, and the through-holes can be combined with the core body thermometer of Ito to obtain the predictable result of a thermometer where conductive member is at least one through-hole disposed in the multilayer wiring substrate. 
This would generate the predicted benefit of a simply manipulated feature to affect thermal conductivity that does not require the integration of complex or expensive materials.
Regarding Claim 18, Ito teaches the core body thermometer according to Claim 14. Ito does not teach a thermally homogenizing layer disposed on a back side of the first region and on a back side of the second region. However, Kono does teach this layer (uniformizing layer 130; paragraph 42, “Further, a uniformizing member 130 made of aluminum having a thermal conductivity of 236 W / mK is disposed on the upper surfaces of the thermal resistor 113 and the thermal resistor 123, and covers the entire upper surface of the thermal resistor 113 and the thermal resistor 123”). It is well known in the art of deep body thermometers to employ a homogenizing/equalizing layer in order to prevent the heat dissipation of the device from affecting the measurements. One with ordinary skill in the art would be able to obtain from the prior art available at the time of the effective filing of the invention the predictable result of combining the layer of Ito to Kono to obtain a core body thermometer employing a homogenizing layer disposed on a back side of the first region and on a back side of the second region. This homogenizing layer would have the expected benefit of more accurate measurement due to mitigated unwanted heat transfer.
Regarding Claim 19, Ito teaches the core body thermometer of claim 18. Ito does not teach that the thermally homogenizing layer is a solid pattern and is independent of the processing circuit, such that the thermally homogenizing layer is not electrically coupled to the processing circuit. However, Kono does teach the solid patterned layer (uniformizing layer 130) independent of the processing circuit (Fig 3). Since the processing circuit of Ito only requires the inputs of the four crystal resonators, not combining it with a homogenizing layer would be a logical and obvious step for a practicioner wishing to add the well-known feature of a homogenizing layer to Ito. One with ordinary skill in the art would be able to obtain from the prior art available at the time of the effective filing of the invention the predictable result of combining the makeup and disposal of Ito to Kono to obtain a core body thermometer employing a homogenizing layer not electrically coupled to the processing circuit. 
The benefit of performing this combination would be a straightforwardly produced homogenizing layer that improves accuracy with a processing structure that is minimally convoluted in both a structure and measurement sense.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ito (JP 2012207943 A; “Ito”) in view of Kono et al (JP 2012154859 A; “Kono”) and Hamamoto et al. (JP 2016114467 A; “Hamamoto”).
Regarding Claim 9, a combination of Ito and Kono teaches the core body thermometer of claim 6, wherein the processing circuit (paragraph 0101, lines 1-3; “a small IC [Integrated Circuit] and a display that are connected to the routing electrode by omitting the antenna (loop electrode) on the surface (outside air surface) is disposed opposite to the back side of the first and second regions. Ito does not disclose that this circuit is disposed on a thermally homogenizing region. However, Hamamoto teaches a core body thermometer with a processing circuit (circuit board 16) disposed in a region on a back side of the thermally homogenizing layer that is opposite to the body surface (second temperature sensor 15 formed on the body surface side of the heat equalizing material 14 and the circuit board 16 provided on the opposite side of the body surface of the heat equalizing material 14 are provided). A person of ordinary skill in the art would be able to recognize the configuration of Hamamoto to be advantageous for shielding the temperature sensitive layers from the processing circuit. The combination of the core body thermometer and processing circuit of Ito with the homogenizing layer of Kono and structure of Hamamoto would be evident before the effective filing date of the invention and produce the predicted result of a core body thermometer with a circuit disposed in a region on a back side of the thermally homogenizing layer that is opposite to the back side of the first and second regions.
This would achieve the beneficial result of a thermometer that is homogenized to heat interference including the interference of the processing circuit. 
Regarding claim 10, a combination of Ito and Kono discloses the core body thermometer of claim 9, and a processing circuit (paragraph 0101, small IC) disposed from the first, second, third, and fourth temperature sensors (crystal resonators 111, 112, 113, 114). Ito does not disclose the processing circuit is disposed in a region spaced from the first, second, third and fourth temperature sensors by equal to or larger than a predetermined distance between the thermally homogenizing layer and the first and second regions. However, Hamamoto teaches a processing circuit (circuit board 16) that is spaced larger than a predetermined distance between the thermally homogenizing layer (14) and the resistive region (11) in Fig 2. 
Although Hamamoto does not disclose two distinct regions interposed by two sensors each, and instead teaches one general region interposed by two sensors, the structure of the homogenizing layer and the circuit board connection are analogous to that of Ito and do not directly relate to whether there are multiple regions on the flat plate thermometer. Homogenizing layers are a well-known feature of core body thermometers and Fig 2 of Hamamoto describes a structured application over a uniform thickness of multilayer substrate analogous to Ito. Furthermore, in Hamamoto the homogenizing layer (14) is not electrically connected to the processing circuit (16). One of ordinary skill in the art would find it obvious before the effective filing date of the invention to combine the inventions of Ito and Kono with Hamamoto to obtain the predictable result of a core body thermometer wherein the processing circuit is disposed in a region spaced from the first, second, third and fourth temperature sensors by equal to or larger than a predetermined distance between the thermally homogenizing layer and the first and second regions. 
The benefit of this combination would be a thermometer where the heating element to be measured is shielded from the possible effects of the processing circuit. 
Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ito (JP 2012207943 A; “Ito”) in view of Hamamoto et al. (JP 2016114467 A; “Hamamoto”).
Regarding Claim 12, Ito teaches the core body thermometer according to Claim 1, wherein the processing circuit comprises a temperature input circuit and an arithmetic processing circuit (paragraph 0101, IC) configured to calculate a core body temperature based on voltage values received by the temperature input circuit (routing electrodes 1221, 1222) from the first, second, third and fourth temperature sensors.
Ito discloses the small integrated circuit which takes in the sensor inputs as an embodiment that omits the looping electrode and wireless capabilities (paragraph 0101, “small IC and a display that are connected to the routing electrode by omitting the antenna (loop electrode) on the surface (outside air surface) are provided. This function may be performed by the small IC and the display”). Ito does not disclose a temperature calculation based on voltage input. 
However, Hamamoto discloses temperature sensors in a core body thermometer (temperature sensors 13, 15) whose output are used in an equation calculating temperature as voltage (Fig 4). Electrical sensors which process heat as voltage and both the processors and mathematical equations to calculate desired temperature measurements from that voltage and sensor configuration are well known in the art. It would be obvious to someone of ordinary skill in the art before the effective filing date of the invention to combine the core body thermometer of Ito with the sensors, circuitry and formulae of Hamamoto to obtain the expected result of a processing circuit comprises a temperature input circuit and an arithmetic processing circuit configured to calculate a core body temperature based on voltage values received by the four sensors. 
This would produce the benefit of a core body thermometer which can provide more informative instantaneous measurements due to voltage calculation versus frequency. 
Regarding Claim 20, Ito teaches the core body thermometer of claim 18, wherein the processing circuit (paragraph 0101, lines 1-3; “a small IC [Integrated Circuit] and a display that are connected to the routing electrode by omitting the antenna (loop electrode) on the surface (outside air surface) is disposed opposite to the back side of the first and second regions. Ito does not disclose that this circuit is disposed on a thermally homogenizing region. However, Hamamoto teaches a core body thermometer with a processing circuit (circuit board 16) disposed in a region on a back side of the thermally homogenizing layer that is opposite to the body surface (second temperature sensor 15 formed on the body surface side of the heat equalizing material 14 and the circuit board 16 provided on the opposite side of the body surface of the heat equalizing material 14 are provided). A person of ordinary skill in the art at the time of the effective filing date would be able to recognize the configuration of Hamamoto to be advantageous for shielding the temperature sensitive layers from the processing circuit. The combination of the core body thermometer and processing circuit of Ito with the homogenizing layer and structure of Hamamoto would produce the predicted result of a core body thermometer with a circuit disposed in a region on a back side of the thermally homogenizing layer that is opposite to the back side of the first and second regions.
This would achieve the beneficial result of a thermometer that is homogenized to heat interference including the interference of the processing circuit. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE SHENGZHE WANG whose telephone number is (571)272-9401. The examiner can normally be reached Mon-Thurs 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Leonard Chang can be reached on (571) 270-3691. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lawrence Wang/
Examiner, Art Unit 4174

/NATALIE HULS/Primary Examiner, Art Unit 2863